Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claim 1-21 are allowed.

The reasons for allowance mirror the reasons discussed in US 9,358,107, US 10,335,271, and US 11,076,953.  

The following is an examiner’s statement of reasons for allowance:

The closest prior art is the combination of Ekholm (US 6,378,221), Love (US 5,609,600), and Da Re (US 5,319,951), and the combination of Ekholm, Lane (US 3,532,016), and Da Re.
	
	In re Claim 1, Ekholm teaches a method of accessing and cutting bioprosthetic tissue.  However, Ekholm teaches measuring and marking tissue, and cutting the tissue later, in a different device. Love teaches a cutting die for cutting bioprosthetic tissue, however Love does not teach a die cut assembly having an opening, and measuring a thickness of the tissue through the opening of the die cut assembly.

	Da Re teaches a die for drawing metal having a sensor in a hole of the die (see Fig. 1 of Da Re, #24). However, “the sheet metal drawing process disclosed [in Da Re] has nothing to do with cutting. The sensor 24 in Da Re simply measures the final thickness of the drawn sheet metal to provide feedback for a mathematical model. Claim 1 pertains to “a distance measurement gauge with a vertically movable probe adapted to pass through the opening and measure the thickness of the bioprosthetic tissue on the platen.”  

While it is known to measure the thickness of tissue and to cut leaflets from the tissue, none of the cited art provides an opening wherein the opening permits passage of the vertically movable probe of the distance measurement gauge at different locations within the boundary of the die cutting patter. In other words, none of the dies/ cutters uncovered during the search included such an opening allowing measurement of the thickness of the tissue “in the die,” in combination with the remaining limitations. While Da Re teaches measuring the value of a drawing die work piece, one of ordinary skill in the tissue leaflet cutting art would not looked to the steel drawing art. 

	In re Claim 11, Ekholm teaches a method of accessing and cutting bioprosthetic tissue.  However, Ekholm teaches measuring and marking tissue, and cutting the tissue later, in a different device. Love teaches a cutting die for cutting bioprosthetic tissue, however Love does not teach a die cut assembly having an opening, and measuring a thickness of the tissue through the opening of the die cut assembly.

	Da Re teaches a die for drawing metal having a sensor in a hole of the die (see Fig. 1 of Da Re, #24). However, “the sheet metal drawing process disclosed [in Da Re] has nothing to do with cutting. The sensor 24 in Da Re simply measures the final thickness of the drawn sheet metal to provide feedback for a mathematical model. Claim 11 pertains to “a plurality of vertically movable probes each adapted to pass through the opening and measure the thickness of the bioprosthetic tissue on the platen.” 

While it is known to measure the thickness of tissue and to cut leaflets from the tissue, none of the cited art provides an opening wherein the opening permits passage of the vertically movable probe of the distance measurement gauge at different locations within the boundary of the die cutting patter. In other words, none of the dies/ cutters uncovered during the search included such an opening allowing measurement of the thickness of the tissue “in the die,” in combination with the remaining limitations. While Da Re teaches measuring the value of a drawing die work piece, one of ordinary skill in the tissue leaflet cutting art would not looked to the steel drawing art. 

	Dependent Claims 12-21 are allowable by virtue if their dependence to Claim 11. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724